IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
PAUL N. ROYAL as Administrator ad Lz'tem for
the Estate of RICKY JAVENTIA BALL PLAINTIFF
V- Civil No.: 1:16-cv-00176-GHD-RP
CANYON BOYKIN, et al. DEFENDANTS

 

ORDER GRANTING MOTION FOR DISMISSAL

 

Defendant City of Columbus, Mississippi filed an unopposed Motion for Dismissal of this
cause With prejudice Plaintiff is the only other remaining party. Plaintiff agrees with the Motion.
The City of Colurnbus, l\/lississippi, all claims, and this cause are hereby dismissed with prejudice
with each party being responsible for paying their own fees and costs associated with this litigation

so oRDERED, this the / 0 day Of october, 2018.

_/J,G~ N. 9¢-»;.9....

SENIOR U.S. DISTRICT JUDGE

 

/s/Katherine S. Kerby. MSB#3584
Katherine S. Kerby
Attorney for the City of Colurnbus, Mississippi

s/Andrew C. Clarke, Esg.
vAndrew C. Clarke, MS BPR #9491

Attorney for Plaintiff

